DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: any structure of a node that performs functions of calculating, selecting and providing in claim 13. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1, 2, 6, 7, 9, 12, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cen at al. (U.S. 6,738,349 B1) in view of Huang et al. (U.S. 7,403,137 B1).

With the respect to claim 1, Cen discloses a method for performing a performance measurement on a packet flow transmitted along a path through a packet switched communication network, said method comprising, at each one of at least two measurement points implemented on said path:


a)    calculating a sampling signature for each received packet of said packet flow (i.e. generating a signature for each data packet received; Col 3, lines 2-15).

b)    selecting a number of measurement samples amongst said received packets (i.e. selecting one-eighth of the data packets amongst the received packets; Col. 4, lines 54-60), said measurement samples being selected as those received packets whose sampling signatures comprise a portion of length S equal to a predefined sampling value (i.e. selecting a number of data packets amongst the received packets, wherein a data packet is selected only if the least significant part of its signature has a specific given value (e.g. select only those data packets whose signature has 000 as its least significant three bits); Col. 4, lines 54-60; wherein the least significant part of a packet’s 

c)    providing measurement parameters relating to said measurement samples (i.e. only generate measurement data of a selective subset of the data packets; Col 4, lines 38-46),
said method further comprising performing said performance measurement of said
packet flow using said measurement parameters relating to said measurement samples (i.e. performing a performance measurement of a packet flow by measuring throughput, end-to-end latency, packet loss by analyzing the received monitoring packets; Col 1, lines 22-46, wherein the performance measurement of an end-to-end packet flow is derived from the measurement data generated from the selected subset of data packets; Col. 4, lines 38-60).

Cen does not disclose a signature calculating performed by applying a hash function to a mask of bits of a packet; and counting a number of selected measurement samples and retroactively adjusting said length S based on said counted number of selected measurement samples. 

Huang discloses a signature calculating performed by applying a hash function to a mask of bits of a packet (i.e. a signature calculating performed by applying a hash function to bytes of a packet; Col. 7, lines 31-47, Fig. 6, Fig. 7); counting a number of selected measurement samples (i.e. obtaining a reduced number of signatures using 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a signature calculation by applying a hash function to a mask of bits of a packet and to count a number of selected measurement samples, retroactively adjusting said length S based on said counted number of selected measurement samples in order to improve efficiency of system by maximizing effectiveness of the compression functionality based on using hash function to calculate signatures and adjusting the length of calculated signatures based on the sampling technique as taught by Huang (Huang: Col. 1, lines 44-48; Col. 7, lines 41-58).



With the respect to claim 2, Cen and Huang disclose the method of claim 1. Cen further discloses the method, wherein:

step a) comprises calculating said sampling signatures for each packet received since the beginning of a measurement period (i.e. generating a signature for each data packet S and time T, wherein TS<T; Col 3; lines 46-55; Col 3, lines 2-15),

step b) comprises selecting said measurement samples amongst packets received since the beginning of said measurement period (i.e. selecting a subset of the data packets in the packet flow for which measurement data will be generated; Col 4, lines 38-49; wherein signatures are generated for the data packets received since the beginning of a -measurement period between time TS and time T, wherein TS<T; Col 3; lines 46-55; Col 3, lines 2-15); and counting said number of measurement samples selected since the beginning of said measurement period (i.e. generating a count for measurement samples selected since the beginning of said measurement period T; Col. 3, lines 46-67);

step c) comprises providing measurement parameters relating to measurement samples selected during said measurement period (i.e. generating and providing measurement data: < signature, time-stamp, count > and measurement data lists: List-i: (P-i-1; S-i-1,
T-i-1, C-i-1,…, P-i-m; S-i-m; T-i-m; C-i-m) and List-e: (P-e-1; S-e-1,
T-i-1, C-i-1,…, P-e-m; S-e-m; T-e-m; C-e-m); Col 3, lines 2-15; Col 3, lines 50-55; wherein measurement data and measurement lists are related to selected and pulled data packets during the measurement period between time TS and time T; Col 3, lines 46-67; wherein the time stamps having the same signature are processed to obtain end-


With the respect to claim 6, Cen and Huang disclose the method of claim 1. Cen further discloses the method, wherein step c) comprises providing, for each selected measurement sample, a timestamp indicating a time at which said measurement sample has been received at said each one of said at least two measurement points (i.e. wherein the measurement data of a selective subset of the data packets comprises a timestamp for each selected data packet, wherein a timestamp (T-i-1) indicates a time at which a data packet has been received at ingress monitor 10 and wherein a timestamp (T-e-1) indicates a time at which a data packet has been received at egress monitor 20; Col 3, lines 15-34; Col 3, lines 46-55).

With the respect to claim 7, Cen and Huang disclose the method of claim 2. Cen further discloses the method, wherein said step c) comprises providing, at the end of said measurement period, an ordered list of timestamps indicating the times at which said measurement samples selected at step b) (i.e. maintaining and providing, by the ingress monitor 10 and the egress monitor 20, lists comprising of entries in the incremental order of the time-stamps for retrieval and processing by the data correlator 18 at time T, wherein time T represents the end of measurement period between time TS and time T; Col. 3, lines 5-15, Col 3, lines 45-55, Col. 2, lines 46-51, Fig. 2) during said measurement period have been received at said each one of said at least two S and time T by the ingress monitor 10 and the egress monitor 20; Col 3, lines 45-55, Fig. 2)


With the respect to claim 9, Cen and Huang disclose the method of claim 7. Cen further discloses the method, wherein step c) further comprises providing, at the end of said measurement period, an ordered list of sampling signatures calculated at step a) for said measurement samples selected during said measurement period (i.e. providing, by the ingress monitor 10 and the egress monitor 20 for retrieval and processing by the data correlator 18, at time T; Col. 3, lines 5-15; Col 3, lines 45-55, Fig. 2; wherein the time T represents the end of measurement period between time TS and time T; Col 3, lines 45-49, an ordered list of generated signatures calculated (e.g. List-i: (P-i-1; S-i-1,T-i-1, C-i-1,…, P-i-m; S-i-m; T-i-m; C-i-m); List-e: (P-e-1; S-e-1,T-i-1, C-i-1,…, P-e-m; S-e-m; T-e-m; C-e-m)) for selective subset of data packets; Col. 4, lines 60-62; Col. 3, lines 5-26; Col 3, lines 45-55, Fig. 2).


With the respect to claim 12, Cen and Huang disclose the method of claim 1. Cen further discloses the method, wherein said packet flow is a multipoint packet flow (i.e. wherein data packets are transmitted along two, or more, different end-to-end packet flows, so that different packets of multiple packet flows may be received at 

With the respect to claim 13, Cen discloses a node for a packet switched communication network, said node being configured to receive a packet flow transmitted along a path through said packet switched communication network , said node being configured to:

a) calculate a sampling signature for each received packet of said packet flow (i.e. generating a signature for each data packet received; Col 3, lines 2-15).


b)   select a number of measurement samples amongst said received packets (i.e. selecting one-eighth of the data packets amongst the received packets; Col. 4, lines 54-60), said measurement samples being selected as those received packets whose sampling signatures comprise a portion of length S equal to a predefined sampling value(i.e. selecting a number of data packets amongst the received packets, wherein a data packet is selected only if the least significant part of its signature has a specific given value (e.g. select only those data packets whose signature has 000 as its least significant three bits); Col. 4, lines 54-60; wherein the least significant part of a packet’s signature represents a signature’s portion of length S; a specific given value represents predefined sampling value) , count a number of selected measurement samples and 

c)    provide measurement parameters relating to said measurement samples (i.e. only generate measurement data of a selective subset of the data packets; Col 4, lines 38-46).

Huang discloses a signature calculating performed by applying a hash function to a mask of bits of a packet (i.e. a signature calculating performed by applying a hash function to bytes of a packet; Col. 7, lines 31-47, Fig. 6, Fig. 7); counting a number of selected measurement samples (i.e. obtaining a reduced number of signatures using predetermined filter function; Col. 7, lines 48-55; Fig. 5, Fig. 7) and retroactively adjusting said length S based on said counted number of selected measurement samples (i.e. adjusting the length S of signatures to the obtained reduced number of signatures  (e.g. adjusting a number of signatures to seven signatures 730 after sampling is performed on a set of signatures 620 comprising 16 signatures; Col. 7, lines 48-49; Col. 7, lines 56-63; Fig. 7, Fig. 5).


With the respect to claim 14, Cen and Huang disclose the method of claim 13. Cen further discloses the a communication network comprising at least a first node (i.e. ingress monitor 10 represents first node; Col. 4, lines 15-21; Fig. 1)  and a second node 

With the respect to claim 16, Cen and Huang disclose a non-transitory computer-readable medium encoded with computer-readable instructions that, when executed by a computer, cause the computer to perform the method according to claim 1 (see the disclosure with respect to claim 1).


Allowable Subject Matter
Claims 3-5, 8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/PAUL H MASUR/Primary Examiner, Art Unit 2464